Case 2:14-cv-00422-SPC-MRM Document 81 Filed 01/04/21 Page 1 of 3 PageID 625
          USCA11 Case: 16-11722 Date Filed: 01/04/2021 Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                                 For the Eleventh Circuit
                                     ______________

                                         No. 16-11722
                                        ______________

                                   District Court Docket No.
                                   2:14-cv-00422-SPC-MRM

JAMAAL ALI BILAL,
f.k.a. John L. Burton,
a.k.a. Superman,

                                                   Plaintiff - Appellant,

versus

GEO CARE, LLC,
FNU GARZA,
FCCC Custody Officer, individually and in his official capacity as Transport Officer,
FNU JARVIS,
FCCC Custody Officer, individually and in his official capacity as Transport Official,
THE GEO GROUP, INC.,
CORRECT CARE SOLUTIONS, LLC, et al.,

                                                   Defendants - Appellees,

DAVID WILKINS,
Secretary, Department of Children & Families,

                                             Defendant.
                       __________________________________________

                       Appeal from the United States District Court for the
                                   Middle District of Florida
                       __________________________________________

                                          JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                   Entered: November 23, 2020
                         For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Jeff R. Patch



ISSUED AS MANDATE 01/04/2021
Case 2:14-cv-00422-SPC-MRM Document 81 Filed 01/04/21 Page 2 of 3 PageID 626
          USCA11 Case: 16-11722 Date Filed: 01/04/2021 Page: 2 of 2




ISSUED AS MANDATE 01/04/2021
Case 2:14-cv-00422-SPC-MRM Document 81 Filed 01/04/21 Page 3 of 3 PageID 627
          USCA11 Case: 16-11722 Date Filed: 01/04/2021 Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                        January 04, 2021

Clerk - Middle District of Florida
U.S. District Court
U.S. Courthouse and Federal Building
2110 1ST ST
FORT MYERS, FL 33901

Appeal Number: 16-11722-AA
Case Style: Jamaal Bilal v. GEO Care, LLC, et al
District Court Docket No: 2:14-cv-00422-SPC-MRM

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
was previously provided on the date of issuance.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lois Tunstall
Phone #: (404) 335-6191

Enclosure(s)
                                                                    MDT-1 Letter Issuing Mandate
